Name: Commission Regulation (EEC) No 447/81 of 20 February 1981 amending Regulation (EEC) No 3382/80 on the sale for export to Poland of olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 2 . 81 Official Journal of the European Communities No L 48/ 17 COMMISSION REGULATION (EEC) No 447/81 of 20 February 1981 amending Regulation (EEC) No 3382/80 on the sale for export to Poland of olive oil held by the Italian intervention agency suitable in that situation ; whereas the said time limits should, therefore, be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 12 (4) thereof, Whereas Commission Regulation (EEC) No 3382/80 (3) provides for the sale for export to Poland of 600 tonnes of extra virgin olive oil held by the Italian intervention agency ; whereas the same Regula ­ tion provides that the oil sold must be withdrawn from intervention stock not later than 28 February 1981 and that export of the oil must take place not later than 31 March 1981 ; Whereas there have been some administrative diffi ­ culties in drawing up export contracts ; whereas, accordingly, the time limit for withdrawing the oil and the time limit for exporting that oil , as laid down in Regulation (EEC) No 3382/80 , are no longer Regulation (EEC) No 3382/80 is hereby amended as follows : 1 . In Article 1 , the date '31 March 1981 ' is replaced by '30 April 1981 '. 2 . In Article 8 ( 1 ), the date '28 February 1981 ' is replaced by '31 March 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 February 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (&lt;) OJ No L 360, 31 . 12 . 1980, p . 16 . (3 Oj No L 355, 30 . 12 . 1980,. n . 38 .